Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 14, 2021

The Court of Appeals hereby passes the following order:

A21A1679. GREGORY HENDERSON v. CATHY HENDERSON.

      Cathy Henderson obtained a family violence protective order against her
husband, Gregory Henderson, who then filed this direct appeal. However, appeals of
orders in domestic relations cases—including actions arising under the Family
Violence Act, OCGA § 19-13-1 et seq.—must be initiated by filing an application for
discretionary appeal. See OCGA § 5-6-35 (a) (2); Schmidt v. Schmidt, 270 Ga. 461,
461-462 (1) (510 SE2d 810) (1999), disapproved in part on other grounds by Gilliam
v. State, __ Ga. __ (Case No. S21A0941, decided June 21, 2021). “Compliance with
the discretionary appeals procedure is jurisdictional.” Smoak v. Dept. of Human
Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996). Gregory Henderson’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
direct appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.